SCHWARZER, Senior District Judge,
Concurring.
I concur. I write separately because this is a close case. A good argument could be made for rejecting application of judicial estoppel because it is not apparent to me how Stroh, having conceded the trustee’s claim to proceeds from the lawsuit, received an unfair advantage from his failure to list the partnership interest on his bankruptcy schedule; indeed, applying judicial estoppel here hurts creditors while helping nobody. However, judicial estoppel serves the broader purpose of “protecting] the integrity of the judicial process.” New Hampshire v. Maine, 532 U.S. 742, 749, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001); Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001). Because our review is for abuse of discretion, United States ex rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1147 (9th Cir.1998), I could not say that application of the doctrine was an abuse of the bankruptcy court’s discretion.